[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff brings this action by amended complaint in two counts to (1) enjoin Connecticut Municipal Services, Inc. and the City "from entering into or implementing" one certain contract and to "award to and execute with the plaintiff" a contract for the purchase of four street sweepers, and (2) for breach of a claimed contract.
I. Injunction
Plaintiff has failed to sustain its burden of proof that the City ever entered into a contract with it for the purchase of any street sweepers.1
II. Breach of Contract
There never was a contract between the plaintiff and the City and thus none was breached.
Judgment for defendants.
N. O'Neill, J.